Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 05/05/2022. As directed by the amendment: claims 1-2, 4-8, 10-11, and 16-19 have been amended, no claims have been withdrawn, claim 20 has been cancelled, and a new claim 21 has been added.  Thus, claims 1-19 and 21 are presently under consideration in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an actuation mechanism” in claims 4, 5, 7, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph (0007) discloses the actuator may comprise an actuation mechanism comprising (a) an actuator for the first scent-dispensing cartridge; (b) an actuator for the second scent-dispensing cartridge. The actuation mechanism may comprise a cam shaft configured to (a) actuate the first scent-dispensing cartridge from the sealed state to the unsealed state to allow passage of air through scent media of the first scent-dispensing cartridge toward the outlet; (b) actuate the second scent-dispensing cartridge from the sealed state to the unsealed state to allow passage of air through scent media of the second scent- dispensing cartridge toward the outlet. The cam shaft may be configured for (a) a position to provide the bypass state; (b) a position to provide the first actuation state; (c) a position to provide the second actuation state. The actuation mechanism may comprise (a) a cam- follower arrangement to operate a valve arrangement for the first scent-dispensing cartridge; 
(b) a cam-follower arrangement to operate a valve arrangement for the second scent- dispensing cartridge.
	Paragraphs (0008, 0010) discloses the module may comprise a cover configured for… or (d) a cover structure for the at least one scent-dispensing cartridge configured to form an outlet chamber for the at least one scent-dispensing cartridge…

Paragraph (0009) discloses the actuator may comprise an actuation mechanism comprising a shaft; the shaft may be configured to translate to actuate an actuator to rotate to actuate the first scent-dispensing cartridge. The actuator may comprise a mechanism configured to actuate a valve arrangement for the at least one scent-dispensing cartridge; the mechanism may comprise a slider arrangement configured to provide cam action to open the valve arrangement for the unsealed state and to close the valve arrangement for the sealed state.
Paragraph (0013) discloses the actuation mechanism may comprise at least 
one of (a) a cam mechanism; (b) a cam mechanism operated by a controller…  the actuation mechanism may comprise a cam mechanism configured to actuate the valve mechanism. The cam Page 10 of 69FIP 19026-UT-US-04mechanism may be configured to selectively open and close a valve of the first valve assembly for the first scent cartridge and to selectively open and close a valve of the second valve assembly of the second scent cartridge. The cam mechanism may be configured to selectively open and close a set of valves of the first valve assembly for the first scent cartridge and to selectively open and close a set of valves of the second valve assembly of the second scent cartridge… The actuation mechanism may comprise a cam mechanism configured to selectively operate the valve mechanism to open and close a valve of the first valve assembly for the first scent cartridge and to open and close a valve of the second valve assembly of the second scent cartridge.
	Paragraph (0015) discloses… the actuation mechanism may comprise a cam mechanism. The actuation mechanism may comprise a cam mechanism operated by a controller. The at least one cartridge may comprise a first scent cartridge comprising first scent media and a first valve assembly and a second scent cartridge comprising second scent media and a second valve assembly; the valve mechanism may comprise the first valve assembly and the second valve assembly; the actuation mechanism may comprise a cam mechanism configured to actuate the valve mechanism. The cam mechanism may be configured to selectively open and close a valve of the first valve assembly for the first scent cartridge and to selectively open and 
Page 13 of 69 
FIP 19026-UT-US-04 
close a valve of the second valve assembly of the second scent cartridge. The cam mechanism may be configured to selectively open and close a set of valves of the first valve assembly for the first scent cartridge and to selectively open and close a set of valves of the second valve assembly of the second scent cartridge.
Paragraph (0016) discloses the actuator/mechanism may comprise a motor and a slider arrangement and may be configured for (a) a position to provide the bypass state; (b) a position to provide the first actuation state; (c) a position to provide the second actuation state; (d) a position to provide the third actuation state; (e) a position to provide the fourth actuation state.
Paragraph (0156) discloses the actuation mechanism AC may comprise a cam mechanism CM configured to actuate the valve mechanism V/VM. A mechanism such as a cam mechanism may be configured to selectively open and close a valve of the first valve assembly for the first scent cartridge and to selectively open and close a valve of the second valve assembly of the second scent cartridge
Paragraph (0160) discloses the controller may be configured to operate the actuation mechanism/actuator; the controller may be configured to operate the fan FN; the controller may be operated through a user interface UI for the module/system.
Paragraph (0167) discloses the actuator AC/mechanism may comprise a motor MR and a slider arrangement SL and may be configured for (a) a position to provide the bypass state; (b) a position to provide the first actuation state; (c) a position to provide the second actuation state; (d) a position to provide the third actuation state; (e) a position to provide the fourth actuation state.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations "a first scent-dispensing cartridge" and “a second scent-dispensing cartridge” at line 2, respectively renders the claim indefinite. It is unclear for whether these first scent-dispensing cartridge and second scent-dispensing cartridge are the same as the ones recited in the preceding claim 10 at lines 8-9. If they are so, then "the" or "said" should be used.  If they are not, then essential structural cooperative relationships between the two are suggested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fantuzzi et al. (US 20170253338).
Regarding claim 10, Fantuzzi discloses a component for a vehicle interior (i.e. a cabin interior of an aircraft) configured to dispense scent (¶ 0003) from scent media (¶ 0005, e.g. fragrance oil, etc.) into air in a vehicle interior comprising (abstract): 
a scent-dispensing apparatus (abstract, i.e. a fragrance dispensing system)  comprising a module 10 (fig. 4, i.e. scent delivery systems) providing an inlet 16 (fig. 4) and an outlet 18 (fig. 4); 
wherein the module comprises an enclosure 32 (fig. 4, i.e. a housing) configured for at least one scent-dispensing cartridge 22 (fig. 4) providing scent media (¶ 0005, 0015, e.g. fragrance oil, etc.); 
wherein the module comprises an actuator 40 (fig. 4) configured to actuate at least one scent-dispensing cartridge 22 (fig. 4, i.e. a plurality of cartridges) between a sealed state (i.e. closed position) and an unsealed state (i.e. opened position); wherein the at least one scent-dispensing cartridge 22 (fig. 4, i.e. a plurality of cartridges) comprises a first scent-dispensing cartridge 22 (fig. 4) and a second scent-dispensing cartridge 22 (fig. 4, i.e. same reference number) (¶ 0016, 0076-0077);
wherein the module 10 (fig. 4, i.e. scent delivery systems) comprises a cover 28 (fig. 3) configured for (a) a closed state (i.e. a closed position) to conceal the at least one scent-dispensing cartridge 22 (fig. 4); and (b) an open state (i.e. an open position) to expose the at least one scent-dispensing cartridge (¶ 0005, 0007, 0076); 
wherein the cover 28 (fig. 3) comprises an outlet (i.e. when the cover 28 is in the open position allows airflow path P1 (indicated by arrows) to pass through the scent assembly 30 as seen in figure 4) for the at least one scent-dispensing cartridge 22 (figs. 3-4, 6) and a cover structure 78 (figs. 3-5, i.e. called the door) for the at least one scent-dispensing cartridge 22 (figs. 3-4, 6)  configured to form an outlet chamber 18 (figs. 3-5) the for the at least one scent-dispensing cartridge 22 (fig. 6) (¶ 0076, 0084).
With respect to claim 11, Fantuzzi et al. discloses wherein when the cover 28 (fig. 3) is in the open state (see figures 3-4) the actuator 42 (fig. 3, i.e. the arm) is configured for (a) a first accessible state (see figure 3, i.e. when the cover 28 opens) actuating the first scent-dispensing cartridge 22 (fig. 4) in an accessible position (i.e. when the cover 28 opens, the cartridge 22 can be removed and replaced, see figure 6 ) for replacement with the second scent-dispensing cartridge 22 (fig. 4, i.e. same reference number) in the inaccessible position (i.e. the other cartridges 22 are closed); (b) a second accessible state (i.e. similar step(s) for the next cartridge 22) actuating the second scent-dispensing cartridge 22 (fig. 4, i.e. same reference number) in an accessible position (i.e. when the nest cover 28 opens) for replacement with the first scent-dispensing cartridge 22 (fig. 4, i.e. same reference number) in the inaccessible position (i.e. in the closed position) (¶ 0016, 0030, 0076-0077, 0092).
With respect to claim 13, Fantuzzi et al. discloses a fan 20 (fig. 3) configured to provide air flow P1 (fig. 3) between the inlet 16 (fig. 4) and the outlet 18 (fig. 3).
With respect to claim 14, Fantuzzi et al. discloses a bypass duct 36 (fig. 3, i.e. an airflow path portion); wherein the fan 20 (fig. 3) is configured to direct air (a) to the inlet 16 (fig. 4); (b) through the bypass duct 36 (fig. 3, i.e. an airflow path portion); (c) through the outlet 18 (fig. 3).
With respect to claim 15, Fantuzzi et al. discloses wherein the fan 20 (fig. 3) is configured for a high speed state and a low speed state (i.e. fan speeds setting by the controller 82); wherein the high speed state is configured to provide high intensity scent dispersion; wherein the low speed state is configured to provide low intensity scent dispersion (¶ 0024).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al (US 20170253338 of figures 2-7) in view of Fantuzzi et al (US 20170253338 of figures 9-13) and Queinnec et al. (EP 3002142, i.e. 17463496_2022-06-06_EP_3002142_B1_M.pdf).
Regarding claim 1, Fantuzzi’s figures 2-7 discloses a component for a vehicle interior (i.e. a cabin interior of an aircraft) configured to dispense scent (¶ 0003) from scent media (¶ 0005, 0015, e.g. fragrance oil, etc.) into air in the vehicle interior comprising (abstract): 
a scent-dispensing apparatus (abstract, i.e. a fragrance dispensing system)  comprising a module 10 (figs. 2-7, i.e. scent delivery systems or assemblies) providing an inlet 16 (figs. 2-7) and an outlet 18 (figs. 2-7);  
wherein the module comprises an enclosure 32 (figs. 2-7, i.e. a housing) configured for at least one scent-dispensing cartridge 22 (figs. 2-7) providing scent media (¶ 0005, 015, e.g. fragrance oil, etc.); 
wherein the module comprises an actuator 40 (figs. 2-7) configured to actuate at least one scent-dispensing cartridge 22 (figs. 2-7) between a sealed state (i.e. closed position) and an unsealed state (i.e. opened position) (¶ 0016, 0076-0077); and 
wherein the actuator 40 (figs. 2-7) comprises an arm 42 (figs. 2-7) configured to actuate the at least one scent-dispensing cartridge 22 (figs. 2-7) (¶ 0078, 0085, 0088); wherein the at least one scent-dispensing cartridge 22 (figs. 2-7) comprises a first scent-dispensing cartridge 22 (figs. 2-7) and a second scent-dispensing cartridge 22 (figs. 2-7, i.e. same reference number);
Fantuzzi’s figures 9-13 discloses wherein the actuator further comprises a motor 154 (figs. 9-13) configured to pull the arm 156 (figs. 9-13) toward the motor to actuate the first scent-dispensing cartridge 112 (figs. 9-13); wherein the motor 154 (figs. 9-13) is configured to push the arm 156 (figs. 9-13) to actuate a second scent-dispensing cartridge 112 (figs. 9-13, i.e. same reference number) (¶ 0094-0096).   It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the embodiment of Fantuzzi’s figures 2-7, to include such motor and cartridge arrangements as set forth above for the purpose of quickly controlling the dispensing fragrances (¶ 0005).
Fantuzzi discloses all the limitations of the claimed invention as set forth above, except for wherein the first scent-dispensing cartridge is configured for a latched state in the enclosure of the module and an unlatched state to facilitate removal from the enclosure of the module.
However, Queinnec teaches wherein the first scent-dispensing cartridge (130, i.e. a removable cartridge) is configured for a latched state (i.e. locking with a button/release mechanism 250, 450) in the enclosure of the module (100, i.e. a case) and an unlatched state (i.e. unlocking) to facilitate removal from the enclosure of the module (100, i.e. a case) (pages 1, 5, 7). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fantuzzi‘s reference embodiments, to include such latching mechanism, as suggested and taught by Queinnec, for the purpose of preventing from unintended trigger and removal of the cartridge (page 1).
With respect to claim 2, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Queinnec discloses the limitations of the claimed invention as set forth above of which Fantuzzi’s figures 2-7 further discloses wherein the scent media comprises first scent media (i.e. a first fragrance) in the first scent-dispensing cartridge 22 (fig. 4) and second scent media (i.e. a second fragrance) in the second scent-dispensing cartridge 22 (fig. 4, same reference number – see figure 4 for example) (¶0005, 0009). 
With respect to claim 3, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Queinnec discloses the limitations of the claimed invention as set forth above of which Fantuzzi’s figures 2-7 further discloses wherein the actuator 40 (fig. 4)  is configured to provide the scent-dispensing apparatus (abstract, i.e. a fragrance dispensing system) with (a) a bypass state with the first scent-dispensing cartridge 22 (fig. 5) in a sealed state and the second scent-dispensing cartridge 22 (fig. 5, i.e. same reference number) in a sealed state (see figure 5, three covers 28 are in closed position); (b) a first actuation state actuating the first scent-dispensing cartridge in an unsealed state (see figures 3-4, i.e. the middle cartridge 22 with the cover 28 in the open position) with the second scent-dispensing cartridge in the sealed state (i.e. the top and bottom cartridge are closed); (c) a second actuation state actuating the second scent-dispensing cartridge in an unsealed state (i.e. the middle cartridge is in the open position) with the first scent-dispensing cartridge in the sealed state (see figures 3-4, i.e. the top and bottom cartridges are closed position) (¶ 0076).
With respect to claim 4, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Queinnec discloses the limitations of the claimed invention as set forth above of which Fantuzzi’s figures 9-13 further discloses wherein the actuator 154 (fig. 9, i.e. a motor) comprises an actuation mechanism (¶ 0094-0096) comprising (a) a cam 156 (fig. 10, i.e. an arm) for the first scent-dispensing cartridge 112 (figs. 10-11); (b) a cam 158 (fig. 12, i.e. the finger) for the second scent-dispensing cartridge 112 (figs. 10-11, i.e. same reference number) (¶ 0094). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the embodiment of Fantuzzi’s figures 2-7, to include such an actuation mechanism as set forth above for the purpose of quickly controlling the dispensing fragrances (¶ 0005).
With respect to claim 5, Fantuzzi ’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Queinnec discloses the limitations of the claimed invention as set forth above of which Fantuzzi’s figures 9-13 further discloses wherein the actuation mechanism comprises a cam shaft 146 (fig. 12, i.e. the pivot shaft) configured to (a) actuate the first scent-dispensing cartridge 112 (fig. 12) from the sealed state (i.e. closed position) to the unsealed state (i.e. opened position) to allow passage of air P2 (fig. 12, i.e. an air flow path) through the first scent media (i.e. a first fragrance) (¶ 0005) of the first scent-dispensing cartridge 112 (fig. 12) toward the outlet 108 (fig. 12); (b) actuate the second scent-dispensing cartridge 112 (fig. 12, i.e. the same reference number) from the sealed Page 1 of 5FIP 19026-UT-US-04state (i.e. closed position) to the unsealed state (i.e. opened position) to allow passage of air P2 (fig. 12, i.e. an air flow path) through the second scent media (i.e. a second fragrance) of the second scent- dispensing cartridge 112 (fig. 12, i.e. same reference number) toward the outlet 112 (figs. 10-11, i.e. same reference number) (¶ 0090, 0093-0094, 0096).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the embodiment of Fantuzzi’s figures 2-7, to include such actuation mechanism as set forth above for the purpose of quickly controlling the dispensing fragrances (¶ 0005).
With respect to claim 6, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 9-13 and Queinnec discloses the limitations of the claimed invention as set forth above of which Fantuzzi’s figures 9-13 further discloses wherein the cam shaft 146 (fig. 12, i.e. the pivot shaft) is configured (a) to provide the bypass state (i.e. a plurality of cartridges 112 are closed with covers 118, 122); (b) to provide the first actuation state (see figure 9, i.e. one cartridge 112 in the open position); (c) to provide the second actuation state (i.e. other two cartridges 112 in closed position) (¶ 0090).   It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the embodiment of Fantuzzi’s figures 2-7, to include such cam shaft as set forth above for the purpose of quickly controlling the dispensing fragrances (¶ 0005).

Claims 7, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al. (US 20170253338) in view of Queinnec et al. (EP 3002142, i.e. 17463496_2022-06-06_EP_3002142_B1_M.pdf) as applied to claim 1 above, and further in view of Bauerg et al. (US 20180208024).
Regarding claim 7, Fantuzzi et al in view of Queinnec et al discloses all the limitations of the claimed invention as set forth above, except for wherein the actuation mechanism comprises (a) a first cam-follower arrangement to operate a first valve arrangement for the first scent-dispensing cartridge; (b) a second cam-follower arrangement to operate a second valve arrangement for the second scent-dispensing cartridge.
However, Bauerg et al. teaches wherein the actuation mechanism comprises (a) a first cam-follower 18 (fi. 1, i.e. a first container cam) arrangement to operate a first valve 14 (fig. 1) arrangement for the first scent-dispensing cartridge 29 (fig. 4, i.e. a replaceable cartridge in the first aromatic substance container 7); (b) a second cam-follower 19 (fig. 1, i.e. a second container cam) arrangement to operate a second valve 15 (fig. 1) arrangement for the second scent-dispensing cartridge 29 (fig. 4, i.e. same reference number in the second aromatic substance container 8) (¶ 0045, 0053). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such actuation mechanism as set forth above, as suggested and taught by Bauerg, for the purpose of improving accuracy of the scenting device, this results in a greater adjusting range in particular of the aromatic substance intensity, and/or an increased comfort for users of the scenting device (¶ 0011).
With respect to claim 12, Fantuzzi et al in view of Queinnec et al and Bauerg et al discloses the limitations of the claimed invention as set forth above of which Bauerg further discloses an inlet duct 10 (fig. 1, i.e. a scenting path) to the inlet 5 (fig. 1, i.e. the feeding duct) and an outlet duct (not labeled, see figure 1) to the outlet 6 (fig. 1, i.e. the discharge duct); wherein the inlet duct is separated from the outlet duct within the module 22 (fig. 2, i.e. a container unit) of the apparatus (¶ 0045, 0048).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such inlet and outlet arrangements as set forth above, as suggested and taught by Bauerg, for the purpose of improving accuracy of the scenting device, this results in a greater adjusting range in particular of the aromatic substance intensity, and/or an increased comfort for users of the scenting device (¶ 0011).
With respect to claim 16, Fantuzzi et al in view of Queinnec et al and Bauerg et al discloses the limitations of the claimed invention as set forth above of which Fantuzzi et al further discloses wherein the at least one scent-dispensing cartridge 112 (fig. 11) comprises a first scent-dispensing cartridge 112 (fig. 11, i.e. same reference number) and a second scent-dispensing cartridge 112 (fig. 11, i.e. same reference number); wherein the actuator comprises a cam mechanism 154, 156, 158 (fig. 11, i.e. a motor, arm, and finger) configured to (a) rotate (i.e. the arm 156 with fingers 158 rotates to the cartridge 112 which needs to remove and/or replace as seen in figure 9 for example) in a first direction to actuate the first scent-dispensing cartridge 112 (fig. 11) and (b) rotate (i.e. similar step(s) for the next cartridge 112 with a different direction) in a second direction generally opposite the first direction to actuate the second scent-dispensing cartridge 112 (fig. 11) (¶ 0094, 0096).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al. (US 20170253338) in view of Queinnec et al. (EP 3002142, i.e. 17463496_2022-06-06_EP_3002142_B1_M.pdf) as applied to claim 1 above, and further in view of KRONER et al. (EP 2143575, used translation EP2143575_translation.pdf ).
Regarding claims 8-9, Fantuzzi et al in view of Queinnec et al discloses all the limitations of the claimed invention as set forth above, except for (claim 8) the latch configured for (a) a latched state to secure the first scent-dispensing cartridge; (b) the unlatched state to present the first scent-dispensing cartridge for replacement; and (claim 9) a plunger configured to present the first scent-dispensing cartridge for replacement in response to movement of the latch from the latched state to the unlatched state.
However, KRONER teaches the latch (47, i.e. latching hooks) configured for (a) the latched state (i.e. hooked) to secure the first scent-dispensing cartridge (39); (b) the unlatched state (i.e. unhooked/releasing) to present the first scent-dispensing cartridge for replacement (39) (¶ 0038); and a plunger (15, 73) configured to present the first scent-dispensing cartridge (39) for replacement in response to movement of the latch  (47, i.e. latching hooks) from the latched state to the unlatched state (¶ 0029, 0045). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such latching and plunger as set forth above, as suggested and taught by KRONER, for the purpose of achieving an even more uniform mixing of air and fragrance (¶ 0013).

Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al (US 20170253338 of figures 2-7) in view of Fantuzzi et al (US 20170253338 of figures 14-30), Fehling (US 20130277456), and Kim et al (KR 20130000134, i.e. 17463496_2022-07-13_KR_20130000134_A_M.pdf ).
Regarding claim 17, Fantuzzi’s figures 2-7 discloses a component for a vehicle interior (i.e. a cabin interior of an aircraft) configured to dispense scent (¶ 0003) from scent media (¶ 0005, i.e. fragrance oil) into air in the vehicle interior comprising (abstract): 
a scent-dispensing apparatus (abstract, i.e. a fragrance dispensing system)  comprising a module 10 (figs. 2-7, i.e. scent delivery systems or assemblies) providing an inlet 16 (figs. 2-7) and an outlet 18 (figs. 2-7); 
wherein the module comprises an enclosure 32 (figs. 2-7, i.e. a housing) configured for at least one scent-dispensing cartridge 22 (figs. 2-7) providing the scent media (¶ 0005, i.e. fragrance oil); 
wherein the module comprises an actuator 40 (figs. 2-7) configured to actuate the at least one scent-dispensing cartridge 22 (figs. 2-7) between a sealed state (i.e. closed position) and an unsealed state (i.e. opened position) (¶ 0016, 0076-0077);
Fantuzzi’s figures 14-30 discloses wherein the at least one cartridge comprises a cartridge system 310 (figs. 14-30, i.e. a scent deliver assembly or fragrance dispensing unit) comprising a cartridge 314 (figs. 14-30, i.e. a fragrance cartridge);
wherein the cartridge 314 (figs. 14-30) comprises a body (not labeled) comprising an inlet port 318 (figs. 14-30) and an outlet port 320 (figs. 14-30) and a chamber 316 (figs. 14-30) configured to contain the scent media 364 (figs. 14-30, i.e. a wick or scented portion) (¶ 0097,0098, 0103-0106). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the embodiment of Fantuzzi’s figures 2-7, to include such cartridge system as set forth above for the purpose of allowing for fragrance scenting cabin areas independently (e.g., different classes can be scented differently) (¶ 0033).
 Fantuzzi et al. discloses all the limitations of the claimed invention as set forth above, except for a valve assembly, wherein the valve assembly comprises a flow control element configured to facilitate air flow for the cartridge; wherein the flow control element of the valve assembly is configured to control air flow for the cartridge into the inlet port across scent media in the chamber and from the outlet port; so that the flow control element when open is configured to facilitate air flow across scent media in the chamber of the body and when closed is configured to provide a seal of air flow to scent media in the chamber of the body; wherein the actuator comprises a cam mechanism comprising a slider configured to selectively open and close the flow control element for the at least one scent-dispensing cartridge.
However, Fehling teaches a valve assembly, wherein the valve assembly (see figures 1 and 2, i.e. a functional head) comprises a flow control element 5 (fig. 1, i.e. a spring-loaded valve plate) configured to facilitate air flow for the cartridge 2 (fig. 1, i.e. fragrance container); wherein the flow control element 5 (fig. 1, i.e. a spring-loaded valve plate) of the valve assembly is configured to control air flow for the cartridge into the inlet port 3 (fig. 1, i.e. an inlet opening) across scent media 10 (fig. 1, i.e. a liquid fragrance) in the chamber and from the outlet port 4 (fig. 2, i.e. outlet opening); so that the flow control element 5 (fig. 1, i.e. a spring-loaded valve plate) when open is configured to facilitate air flow across scent media 10 (fig. 1, i.e. a liquid fragrance) in the chamber of the body and when closed is configured to provide a seal of air flow to scent media in the chamber of the body (abstract; ¶ 0002, 0009, 0011, 0029-0030, 0032-0033). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fantuzzi‘s reference, to include such valve arrangements as set forth above, as suggested and taught by Fehling, for the purpose of preventing unintentional release of liquid fragrance from the fragrance container and resulting fragrance contamination with a relatively high level of certainty (¶ 0007).
However, Kim et al teaches wherein the actuator (192) comprises a cam mechanism (190) comprising a slider (176a, 176b) configured to selectively open and close the flow control element (i.e. doors) for the at least one scent-dispensing cartridge (120a, 120b) (page 4). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such actuator as set forth above, as suggested and taught by Kim, for the purpose of controlling air to flow in the cartridges.
With respect to claim 18, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 14-30, Fehling, and Kim discloses the limitations of the claimed invention of which Fehling further discloses wherein the actuator (¶ 0017) is configured to compress a spring 5 (fig. 1, i.e. a spring-loaded valve plate) of the at least one scent-dispensing cartridge 2 (fig. 1, i.e. fragrance container) to actuate the at least one scent-dispensing cartridge from the sealed state to the unsealed state (i.e. open state) to allow the air flow through the scent media toward the outlet (abstract; ¶ 0008-0009).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such spring valve as set forth above, as suggested and taught by Fehling, for the purpose of preventing unintentional release of liquid fragrance from the fragrance container and resulting fragrance contamination with a relatively high level of certainty (¶ 0007).
With respect to claim 19, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 14-30, Fehling, and Kim discloses the limitations of the claimed invention of which Fantuzzi’s figures 2-7 further discloses wherein the actuator comprises an actuation mechanism (40) comprising a shaft 42 (fig. 4, i.e. an arm); wherein the shaft is configured to actuate the at least one scent-dispensing cartridge 22 (fig. 4) (¶ 0078, 0094-0096).
With respect to claim 21, Fantuzzi’s figures 2-7 in view of Fantuzzi’s figures 14-30, Fehling, and Kim discloses the limitations of the claimed invention of which Kim further discloses wherein the flow control element comprises a valve (i.e. doors); wherein the cam mechanism (190) is configured to open the air flow by the valve (i.e. doors) for the unsealed state (i.e. the air passage holes are open) and to close (i.e. the air passage holes are closed) the air flow by the valve for the sealed state (page 4).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such doors/valves arrangement as set forth above, as suggested and taught by Kim, for the purpose of controlling air to flow in the cartridges.

Response to Amendment
Applicant’s amendments have not overcome Claim Interpretation and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection from previous Office Action as set forth above.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1-2, 4-8, 10-11, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues page 21 of the REMARKS that “Independent Claim 10 (as amended) recites a "component for a vehicle interior" comprising (among other elements in combination) a "scent-dispensing apparatus comprising a module" in which "the module comprises a cover configured for (a) a closed state to conceal the at least one scent-dispensing cartridge and (b) an open state to expose the at least one scent- dispensing cartridge" and "the cover comprises an outlet for the at least one scent-dispensing cartridge and a cover structure for the at least one scent-dispensing cartridge configured to form an outlet chamber for the at least one scent-dispensing cartridge" (emphasis added), which is not identically disclosed in Fantuzzi. 
The Applicant believes that the subject matter recited in independent Claim 10 (as amended) is not identically disclosed by Fantuzzi and that the rejection under 35 U.S.C. § 102 has been overcome.”
In response to applicant's arguments as set forth above with respect to independent claim 10 have been fully considered but they are not persuasive because the amended limitations have not been entered.
Similarly, with respect to independent claims 1 and 17 on pages 22-24 of the REMARKS have been fully considered but they are not persuasive because the amended limitations have not been entered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761